                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                                                                              JS-6
                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-10188 AG                   Date                          October 7, 2019
 Title       IN RE: STEVEN MARK ROSENBERG




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

[IN CHAMBERS] ORDER REGARDING BANKRUPTCY COURT ORDER
GRANTING JUDGMENT ON THE PLEADINGS

Appellant Steven Mark Rosenberg (“Mr. Rosenberg”) appeals the Bankruptcy Court’s May 14,
2018 order granting Appellees’ motion for judgment on the pleadings. (Dkt. No. 31.) The
order is AFFIRMED.

1. BACKGROUND

The underlying dispute concerns a mortgage. In 2007, Mr. Rosenberg’s father was loaned
$390,000 secured by a deed of trust on a property at 15814 Septo Street, North Hills, CA,
91343 (“Property”). (Dkt. No. 41 at 5.) Appellee Mortgage Electronic Registration Systems,
Inc. (“MERS”) was the beneficiary of the deed of trust. (Id.) Appellee Deutsche Bank
National Trust Company (“Deutsche Bank”) is the current owner of the loan and the
beneficiary on the deed of trust. (Dkt. No. 42 at 16.)

In 2008, Mr. Rosenberg’s father passed away. (Dkt. No. 41 at 6.) In August 2009, Mr.
Rosenberg, in his capacity as administrator of his father’s estate and trustee of the family trust,
brought a probate action against MERS and a prior loan servicer. (Id. at 7.) In January 2015,
Mr. Rosenberg sought to voluntarily dismiss the case. (Id. at 8.) The probate court did so with
prejudice, but the California Court of Appeal reversed the decision, dismissing the case
without prejudice. (Id.) By November 2015, Deutsch Bank recorded a notice of default on the
Property. (Id. at 6.) The default was not cured, and a notice of trustee’s sale was recorded. (Id.
at 7.) A foreclosure sale has not yet occurred.

In June 2017, Mr. Rosenberg filed Chapter 7 bankruptcy. (Id. at 8.) By November 2017, Mr.
Rosenberg filed an adversary proceeding against Appellees alleging: (1) violation of 11 U.S.C.
                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-10188 AG                   Date                         October 7, 2019
 Title        IN RE: STEVEN MARK ROSENBERG


§ 524(a)(2); (2) violation of Federal Bankruptcy Procedure, Rule 3001(c)(2)(B); (3) violation of
Federal Bankruptcy Procedure Rule 3001(c)(2) (C); (4) fraudulent concealment; (5) violation
of 18 U.S.C. § 157 (bankruptcy fraud); and (6) declaratory relief. (Id.) In response to the
adversary proceeding, Appellees filed a motion for judgment on the pleadings, which the
Bankruptcy Court granted on May 14, 2018. (Id. at 8-9.)

Now, Mr. Rosenberg requests this Court to vacate the judgment on the pleadings entered in
Bankruptcy Court. (Dkt. No. 31.) Appellees Deutsche Bank, MERS, and Ocwen Loan
Servicing, LLC (“Ocwen”) filed briefs arguing the Court should affirm the Bankruptcy Court’s
judgment. (Dkt. Nos. 41, 42.) On September 30, 2019, Mr. Rosenberg filed a request to
dismiss Ocwen. (Dkt. No. 47.) On October 7, 2019, the Court held oral arguments. Mr.
Rosenberg stated he has been living at the Property since approximately 2007, the same year
that payment on the mortgage was last made.

2. STANDARD OF REVIEW

“The bankruptcy court’s conclusions of law and interpretation of the Bankruptcy Code are
reviewed de novo and its factual findings for clear error.” In re Greene, 583 F.3d 614, 618 (9th
Cir. 2009).

3. ANALYSIS

         3.1 Standing

Mr. Rosenberg contends the Bankruptcy Court improperly dismissed his fraudulent
concealment claim on standing grounds. (Dkt. No. 31 at 9-12.) But one who is not a party to a
loan cannot assert statutory or fraud claims arising out of the transfer or enforcement of that
loan. See e.g. Green v. Central Mortgage Company, No. 14–cv–04281–LB, 2015 WL 5157479 at *4
(N.D. Cal. Sept. 4, 2015). Here, Mr. Rosenberg is a non-borrower who didn’t assume the
subject loan and didn’t make payments on it. (See Dkt. No. 41 at 10.) If the Isadore Rosenburg
Family Trust has assumed the loan, only the trustee of the trust could bring suit—and the
family trust was not the debtor in the underlying bankruptcy. (Id.)



                                     CIVIL MINUTES – GENERAL
                                             Page 2 of 5
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-10188 AG                   Date                           October 7, 2019
 Title        IN RE: STEVEN MARK ROSENBERG


Further, in relying in part on Yvanova v. New Century Mortgage Corp., 62 Cal. 4th 919 (2016) and
Saterbak v. U.S. Bank N.A., 245 Cal. App. 4th 808 (2016), the Bankruptcy Court properly
found that since Mr. Rosenberg’s lawsuit was pre-foreclosure, he has no standing to challenge
the assignments or securitization of documents. (Dkt. No. 42 at 30.) Mr. Rosenberg argues the
Bankruptcy Court misapplied Yvanova and Saterbak because the cases turn on the retroactivity
and effective date of the California Homeowners Bill of Rights. (Dkt. No. 31 at 10-11.) But
Saterbak and other post-Yvanova cases clarify that the ruling in Yvanova was limited to post-
foreclosure challenges, and the rules regarding pre-foreclosure challenges remained
unchanged. See Saterbak, 245 Cal. Ap. 4th at 812.

Here, it is undisputed that Mr. Rosenberg initiated the Bankruptcy Case pre-foreclosure. (See
Dkt. No. 42 at 35.) Thus, Mr. Rosenberg lacks standing to challenge the assignments or
securitization.

         3.2 Statute of Limitations

Next, Mr. Rosenberg argues his claims were equitably tolled. (Dkt. No. 31 at 12-14.)
Alternatively, Mr. Rosenberg argues that even if his claims were not equitably tolled, they
would survive the statute of limitations under a continuing violation theory. (Id. at 13.)

As the Ninth Circuit recently affirmed:

         To obtain equitable tolling a litigant must establish “(1) that he has been pursuing
         his rights diligently, and (2) that some extraordinary circumstances stood in his
         way.” [citation omitted] The first element requires “the effort that a reasonable
         person might be expected to deliver under his or her particular circumstances” .
         . . The second element requires the litigant to “show that extraordinary
         circumstances were the cause of his untimeliness and . . . made it impossible to
         file the document on time.

Booth v. United States, 914 F.3d 1199, 1207 (9th Cir. 2019) (citations and quotations omitted).

Here, Rosenberg has not established “extraordinary circumstances were the cause of his
untimeliness.” See Id. at 1207. Thus, any claims in his complaint based on allegations of
                                       CIVIL MINUTES – GENERAL
                                               Page 3 of 5
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-10188 AG                   Date                          October 7, 2019
 Title       IN RE: STEVEN MARK ROSENBERG


forgery are time-barred by the four-year statute of limitation. (Cal. Civ. Proc. § 337) (“An
action upon any contract, obligation or liability founded upon an instrument in writing [and
an] action based upon the rescission of a contract in writing” must be commenced within four
years of discovery.) Mr. Rosenberg didn’t file his Bankruptcy Case until November 2017—
almost nine years after when he admitted to discovery alleged fraud or forgery of his father’s
caregiver. (See Dkt. 42 at 46.)

Further, there was no continuing violation in this case because the allegedly wrongful act was
the execution, at origination, of the deed of trust itself. That conduct didn’t occur again or
otherwise continue, and the assignments and enforcements were merely effects of the original
violation, not new violations in their own right. See Schramm v. JP Morgan Chase Bank, N.A., LA
CV09-09442 JAK (FFMx), 2012 WL 12882882, at *5 (C.D. Cal. Aug. 16, 2012).

         3.3 Leave to Amend

Lastly, Mr. Rosenberg argues the Bankruptcy Court should’ve granted him leave to amend his
complaint.

If a court dismisses certain claims, “[l]eave to amend should be granted unless the district
court ‘determines that the pleading could not possibly be cured by the allegation of other
facts,’” Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v.
Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)), or “if the plaintiff had several
opportunities to amend its complaint and repeatedly failed to cure deficiencies.” Telesaurus
VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010) (citation omitted).

Here, the Bankruptcy Court didn’t abuse its discretion by denying Mr. Rosenberg leave to
amend. See AE ex. Rel. Hernandez v. Cnty. Of Tulare, 666 F.3d 631, 636 (9th Cir. 2012) (holding
denial of leave to amend is reviewed for abuse of discretion). Appellant did not and cannot
show how he could possibly amend the complaint to assert a valid cause of action against
Appellees because all of his claims are barred by his lack of standing and/or the running of
applicable statutes of limitation.




                                      CIVIL MINUTES – GENERAL
                                              Page 4 of 5
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA


                      CIVIL MINUTES – GENERAL
Case No. SACV 18-10188 AG                   Date                        October 7, 2019
Title      IN RE: STEVEN MARK ROSENBERG


4. DISPOSITION

The Bankruptcy Court’s Order is AFFIRMED. The Court also GRANTS Plaintiff’s request
to dismiss Ocwen. (Dkt. No. 47.)


                                                                                     :    0
                                                 Initials of Preparer       mku


CC: Bankruptcy Court; BAP




                                CIVIL MINUTES – GENERAL
                                        Page 5 of 5
